 PROB 12C                                                                                 Report Date: May 7, 2019
(6/16)

                                        United States District Court
                                                                                                  FILED IN THE
                                                                                              U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON
                                                       for the

                                        Eastern District of Washington
                                                                                         May 07, 2019
                                                                                             SEAN F. MCAVOY, CLERK


                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Michael Avrin                             Case Number: 0980 2:17CR00093-RMP-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Donald W. Molloy, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson, U.S. District Judge
 Date of Original Sentence: October 5, 2006
 Original Offense:        Possession with Intent to Distribute Methamphetamine, 21 U.S.C. § 841(a)(1)

 Original Sentence:       Prison - 135 months                Type of Supervision: Supervised Release
                          TSR - 60 months

 Asst. U.S. Attorney:     James Goeke                        Date Supervision Commenced: November 17, 2014
 Defense Attorney:        Federal Defender’s Office         Date Supervision Expires: November 16, 2019

                                          PETITIONING THE COURT

To request a summons and incorporate the violations contained in this petition in future proceedings with the
violations previously reported to the Court on 08/07/2017 and 08/21/2017.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition # 2: The defendant shall participate in substance abuse testing, to include
                        not more than 106 urinalysis tests and not more than 106 Breathalyzer tests annually during
                        the period of supervision. The defendant is to pay all or part of the costs of testing as
                        determined by the United States Probation Officer.

                        Supporting Evidence: Mr. Avrin was in direct violation of special condition #2 by using
                        methamphetamine on or about May 2, 2019.

                        On November 17, 2014, Mr. Avrin was given a copy of his judgment and his conditions of
                        supervision were explained to him. He was directed to follow all conditions of supervision.

                        Mr. Avrin has been in the Sobriety Treatment and Education Program (STEP) since
                        December 14, 2017. He was unsuccessfully terminated from STEP on May 2, 2019, due to
                        his continued drug use.

                        Michael Avrin reported to the U.S. Probation Office on May 2, 2019. He supplied a urine
                        sample that tested presumptive positive for methamphetamine. He signed a drug use
                        admission form reflecting this illegal drug use.
Prob12C
Re: Avrin, Michael
May 7, 2019
Page 2

          5          Standard Condition #3: The defendant shall answer truthfully all inquiries by the probation
                     officer and follow the instructions of the probation officer.

                     Supporting Evidence: On May 2, 2019, Mr. Avrin was in direct violation of standard
                     condition #3 by lying to the undersigned officer, stating he had not used methamphetamine
                     in over a week.

                     On November 17, 2014, Mr. Avrin was given a copy of his judgment and his conditions of
                     supervision were explained to him. He was directed to follow all conditions of supervision.

                     Due to Mr. Avrin being terminated from STEP, he was directed to report to the U.S.
                     Probation Office on May 2, 2019. He stated he had last used methamphetamine on April 21,
                     2019.

                     Mr. Avrin supplied a urine sample that tested presumptive positive for methamphetamine.
                     He was again questioned about the date of his last drug use. He then admitted to using
                     methamphetamine on April 27, 2019. He reported he was hoping the urine sample would test
                     negative so he would not have to inform this officer of his actual most recent use.


                                       I declare under penalty of perjury that the foregoing is true and correct.
                                                         Executed on:     05/07/2019
                                                                          s/Joshua D. Schull
                                                                          Joshua D. Schull
                                                                          U.S. Probation Officer

 THE COURT ORDERS

 [ ]      No Action
 [ ]      The Issuance of a Warrant
 [X ]     The Issuance of a Summons
 [X ]     The incorporation of the violation(s) contained in this
          petition with the other violations pending before the
          Court.
 [X]      Defendant to appear before the Judge assigned to the
          case.
 [ ]      Defendant to appear before the Magistrate Judge.
 [ ]      Other

                                                                          Signature of Judicial Officer

                                                                                  5/7/2019
                                                                          Date
